The opinion of the court was delivered by
Watkins, J.
The issues in the ease of the State of Louisiana vs-The People’s Debenture Company, Limited, No. 13,104, having- been disposed of by judgment affirming- the judgment of the District Coui-t,- and annulling the charter of the company, and reversing the said, judgment of the court in respect to the matter of receivership or liquidator, and setting everything- connected with the matter of said' receivership ait large, there is no necessity for us to pass directly up-on< this application.
For that reason, the orders -heretofore issued herein are set asi dem- and the relief prayed for is refused.
Monroe, J., takes no part, as the case was submitted prior to his-appointment to this coui't.